Exhibit 10.62
TISSUE RECOVERY AGREEMENT BETWEEN
OSTEOTECH, INC.
AND
COMMUNITY BLOOD CENTER d/b/a/ COMMUNITY TISSUE SERVICES

 

 



--------------------------------------------------------------------------------



 



AGREEMENT
This Agreement is made as of October 30, 2009 (the “Effective Date”), by
Community Blood Center d/b/a Community Tissue Services, a nonprofit corporation
organized under the laws of the state of Ohio, with offices at 349 South Main
Street, Dayton, Ohio 45402 (“CTS”), and Osteotech, Inc., a Delaware corporation,
with offices at 51 James Way, Eatontown, New Jersey 07724 (“Osteotech”), as
follows:
WHEREAS, Osteotech engages in high-quality tissue processing (“Processing” or
“Process(es)”) and other related activities relating to human bone and other
soft tissue for transplantation (collectively, “Tissue”);
WHEREAS, Osteotech provides Tissue it Processes for distribution to hospitals,
surgeons, and other end-users (collectively, “End-Users”);
WHEREAS, CTS recovers Tissue for transplantation;
WHEREAS, CTS desires to provide certain of the Tissue it recovers to Osteotech
for Processing and distribution;
WHEREAS, Osteotech desires to Process and provide for distribution the Tissue
provided to it by CTS.
NOW, THEREFORE, the parties agree as follows:
1. DELIVERY AND PROCESSING OF TISSUE
1.1 CTS Commitment to Deliver Tissue to Osteotech
1.1.1. Osteotech Engagement of CTS
(a) Osteotech hereby engages CTS to provide to Osteotech, and CTS agrees to
provide to Osteotech, the types of Tissue specified on Exhibit A
(“Specifications for Donor Tissue”) that are recovered by, on behalf of, or
under the supervision of CTS after January 1, 2008 (“CTS Recovered Tissue”). The
CTS Recovered Tissue provided by CTS to Osteotech shall be recovered, processed,
and cleaned, as applicable, by CTS in accordance with Osteotech’s eligibility
criteria as originally provided to CTS prior to the Effective Date of this
Agreement and as amended pursuant to Section 1.1.2(d) (the “Recovery
Standards”), provided that in no event will the CTS Recovered Tissue provided to
Osteotech have been treated with iodine, hydrogen peroxide, Allowash™, or
irradiation. All sales of CTS Recovered Tissue shall be final and may not be
returned by Osteotech to CTS except as provided in Section 1.1.1(b) below.
Eligibility for transplant shall be the responsibility of CTS’s Medical
Director. CTS shall not be required to provide Osteotech with a full chart
regarding eligibility for transplant. CTS will evaluate and certify compliance
with the Recovery Standards and the Specifications for Donor Tissue stated on
Exhibit A.

**  
The appearance of a double asterisk denotes confidential information that has
been omitted from the exhibit and filed separately, accompanied by a
confidential treatment request, with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934.

 

 



--------------------------------------------------------------------------------



 



(b) Osteotech shall have the right, within thirty (30) days of receipt of CTS
Recovered Tissue, to inspect and reject the CTS Recovered Tissue (i) in the
event CTS fails to perform or accurately document the processes set forth in
subsection (a), (ii) in the event of damage during shipping, or (iii) if the CTS
Recovered Tissue fails to meet the specifications stated on Exhibit A. In the
event of rejection, the CTS Recovered Tissue shall not count as a committed unit
under Section 1.1.1(c), and Osteotech shall, at CTS’s choice and expense,
destroy or return such rejected Tissue to CTS. If additional information or
clarification is required to determine whether the CTS Recovered Tissue meets
specifications, notification by Osteotech must occur within the thirty (30) day
period. Disposition of the tissue by Osteotech will occur within ten
(10) business days of receipt by Osteotech of the required information from CTS.
(c) Within thirty (30) days of the Effective Date, Osteotech shall inform CTS in
writing of the number of whole donors, cortical shafts, and fascia (which may be
referred to herein as units of Donor Tissue) requested to be provided by CTS
between the Effective Date and December 31, 2009, with a breakdown by the number
of units of Donor Tissue to be provided in each month of 2009 by CTS. Within
fourteen (14) days of the receipt of such request, CTS will provide a commitment
to Osteotech of the number of units of Donor Tissue to be provided in each month
of 2009 to Osteotech, which may be less than or equal to the requested amount.
Osteotech shall accept all of such units of Donor Tissue that CTS commits to
provide, subject to the provisions provided herein.
For the three year period beginning with the calendar year 2010, Osteotech shall
inform CTS by November 15, 2009, of the number of units of Donor Tissue
requested to be delivered by CTS during 2010, 2011, and 2012, with a breakdown
of the number of units of Donor Tissue requested to be provided per calendar
month, along with a non-binding annual forecast of the number of units of Donor
Tissue Osteotech expects to request for 2013. Within thirty (30) days of the
receipt of such request, CTS will provide a commitment to Osteotech of the
number of units of Donor Tissue to be provided to Osteotech per calendar month
of 2010, 2011, and 2012, which may be less than or equal to the requested
amount. Osteotech shall accept all of such units of Donor Tissue that CTS
commits to provide, subject to the provisions provided herein.
Osteotech shall inform CTS by November 15, 2010, and by November 15th of each
following year, of the number of units of Donor Tissue requested to be delivered
by CTS during each of the next three calendar years, with a breakdown of the
number of units of Donor Tissue to be provided per calendar month in each of
these years, along with a non-binding forecast of the annual number of units of
Donor Tissue Osteotech expects to need in the calendar year that follows the
third calendar year, as applicable. Within thirty (30) days of the receipt of
each request, CTS will provide a commitment to Osteotech of the number of units
of Donor Tissue to be provided to Osteotech each month in the third year of the
requested period, which may be less than or equal to the requested amount.
Osteotech shall accept all of such units of Donor Tissue that CTS commits to
provide, subject to the provisions provided herein.

 

2



--------------------------------------------------------------------------------



 



If the Osteotech forecasts have been revised from the previous forecast for the
first and/or second years of the applicable period, CTS will use commercially
reasonable efforts to provide a new commitment to Osteotech that meets
Osteotech’s revised forecasts of the number of units of Donor Tissue requested
by Osteotech. Such new commitment by CTS may or may not change from the previous
CTS commitment for the applicable period and may be less than or equal to the
new requested amount. If the revised forecast is lower than the original
forecast, CTS may require that Osteotech maintain the original forecast and CTS
will maintain their original commitment. If the revised forecast is greater than
the original forecast, Osteotech recognizes that CTS may not be able to commit
to the incremental volumes, but in no event shall the new commitment be less
than the prior commitment. Osteotech shall accept all of such units of Donor
Tissue that CTS commits to provide, subject to the provisions provided herein.
(d) In any designated period under this Agreement, if CTS delivers fewer units
of Donor Tissue than are committed, the difference between the committed number
of units and the actual number of units delivered during that period shall be
referred to as the “Shortfall.”
(e) Between the Effective Date and December 31, 2010 (the “First Period”), CTS
must deliver to Osteotech at least ** (**%) of the committed units of each
category of Donor Tissue provided in Section 1.1.1(c) above for the First
Period. Should CTS fail to deliver at least ** (**%) of the committed units of
Donor Tissue during this First Period, then CTS must make up that Shortfall in
calendar year 2011. If CTS fails to make up the Shortfall in 2011, then the
Shortfall shall not constitute a material breach or otherwise be grounds for
terminating this Agreement; but instead, the Alternative Tissue Reimbursement
Fee Schedule set forth in Exhibit B for fees for recovering of tissue and
performance of services associated with this Agreement (the “Tissue
Reimbursement Fees”) shall govern, until such time as CTS has made up all
Shortfalls and has brought its deliveries for the current year to a number
commensurate with its prorated commitments for that year, at which time the
Standard Tissue Reimbursement Fee Schedule set forth in Exhibit B shall again be
applicable. CTS shall deliver one quarter (1/4) of each category’s commitment of
Donor Tissue in each calendar quarter of the applicable year; should CTS fall
behind in any given quarter, in the following quarter it must deliver an amount
sufficient to meet its obligations for that following quarter, and to make up
for the deficiency in the prior quarter. In each month in which CTS is to
deliver Donor Tissue pursuant to Section 1.1.1(c), CTS must provide at least **
(**%) of the committed units for each category of Donor Tissue.
(f) In calendar year 2011 and in each calendar year thereafter, CTS must deliver
at least ** (**%) of the committed units of each category of Donor Tissue, as
provided in Section 1.1.1(c) above. Should CTS fail to deliver at least ** (**%)
of the committed units of Donor Tissue in any of calendar years 2011 thereafter,
CTS shall be required to make up the entire Shortfall in the next calendar year.
If CTS fails to make up the Shortfall in that next year, then the Shortfall
shall not constitute a material breach or otherwise be grounds for terminating
this Agreement; but instead, the Alternative Tissue Reimbursement Fee Schedule
set forth in Exhibit B shall govern, until such time as CTS has made up all
Shortfalls and has brought its deliveries for the current year to a number
commensurate with its prorated commitments for that year, at which time the
Standard Tissue Reimbursement Fee Schedule set forth in Exhibit B shall again be
applicable. CTS shall deliver one quarter (1/4) of each category’s commitment of
Donor Tissue in each calendar quarter of the applicable year; should CTS fall
behind in any given quarter, in the following quarter it must deliver an amount
sufficient to meet its obligations for that following quarter, and to make up
for the deficiency in the prior quarter. In each month in which CTS is to
deliver Donor Tissue pursuant to Section 1.1.1(c), CTS must provide at least **
(**%) of the committed units for each category of Donor Tissue.

 

3



--------------------------------------------------------------------------------



 



(g) As applied to Donors delivered by CTS to Osteotech under this Agreement, CTS
will provide to Osteotech in any calendar year the following percentages per age
group and gender of whole donors and cortical shafts as further set forth in
Exhibit A (Specifications for Donor Tissue). The average age within both the
Group “A” Whole Donors and the Group “B” Whole Donors and the average age of the
Cortical Shafts delivered by CTS to Osteotech pursuant to these specifications
shall be within ** years of the average age of donors received by CTS at their
Dayton, Ohio facility over the previous ** calendar years. The ratio of male to
female donors for both the Group “A” Whole Donors and the Group “B” Whole Donors
and the ratio of male to female donors for the Cortical Shafts shall be
substantially equivalent to the male to female ratio as the donors received by
CTS at their Dayton, Ohio facility over the previous ** calendar years.
Compliance with these targets will be discussed at the quarterly intercompany
meeting, and upon written request from Osteotech will be certified by CTS on an
annual basis.
1.1.2. Costs of Recovery and Delivery; Services to be Provided by CTS
(a) Tissue Reimbursement Fees. Osteotech will reimburse CTS per unit of Donor
Tissue accepted in accordance with Section 1.1.1 and Exhibit B. **
(b) Osteotech shall pay CTS in equal monthly payments for the Tissue to be
delivered in any given calendar year. Osteotech shall inform CTS in writing by
December 15th of each year of the amount of the monthly payments for the
subsequent year, which payments shall be calculated by multiplying the year’s
numbers of CTS committed units of Donor Tissue by the applicable Tissue
Reimbursement Fees, and dividing by twelve. The first payment for each calendar
year shall be made no later than February 15th and prior to the 15th of each
subsequent month up through January 15th of the following calendar year.
(c) Additional Cortical Shaft Recovery Fee. **

 

4



--------------------------------------------------------------------------------



 



(d) Compliance with Recovery Standards. All CTS Recovered Tissue delivered to
Osteotech hereunder shall conform to the Recovery Standards. CTS will (i) audit
all Tissue recovery sites and ensure that they comply with AATB standards, and
(ii) audit laboratory test sites for compliance with all Recovery Standards. If
an external audit is performed, CTS will provide to Osteotech such external
audit report if the result is unfavorable to CTS. Except as set forth in
Section 1.1.1(a), the Recovery Standards shall include applicable standards and
requirements relating to donor referral, informed consent, tissue recovery,
pre-processing storage, packaging and shipping of pre-processed Tissue and all
records, activities, and standards related to obtaining, testing, documenting
and evaluating serological test results and microbiological testing results;
obtaining, documenting and evaluating medical history and lifestyle data; and
related organizational, management and quality assurance activities as are
contained in: (i) applicable laws, regulations, and guidelines of the United
States Food and Drug Administration (“FDA”); (ii) applicable standards and
guidelines promulgated by the American Association of Tissue Banks (“AATB”);
(iii) applicable laws and regulations of other U.S. federal, state and local
government agencies with jurisdiction over the recovery and distribution of
human musculoskeletal tissue; (iv) applicable laws and regulations where such
CTS Recovered Tissue delivered to Osteotech hereunder is recovered by, or on
behalf or under the supervision of, CTS; (v) CTS’s standard operating procedures
(“SOPs”), as they may be amended from time to time by CTS; and (vi) Osteotech’s
Recovery Standards to the extent applicable to CTS Recovered Tissue, as
specified in Osteotech’s SOPs, as such standards may be amended from time to
time by Osteotech and as provided to CTS within a reasonable amount of time in
advance of their effectiveness (notwithstanding the written consent requirement
of Section 13, below). If interpretation of the Recovery Standards is required
or if there is a disagreement about the interpretation of the Recovery
Standards, CTS and Osteotech will attempt to negotiate a resolution in good
faith in accordance with Section 18.
(e) Standard Operating Procedures. CTS and Osteotech shall each make available
to the other party for such party’s review a copy of its current SOPs relevant
to responsibilities performed in accordance with this Agreement upon reasonable
prior notice of a request to review such SOPs made by such other party,
provided, however, that doing so will not require such party to disclose any
trade secrets, technical know-how, or unpublished scientific data, technical, or
business information. Osteotech and CTS will provide the other party with any
changes to existing relevant SOPs or new relevant SOPs within a reasonable
period of time prior to the implementation date of any such changes. Each party
will assess requirements for training and will implement such changes and
conduct any necessary training within twenty eight (28) calendar days of receipt
of such changes, unless otherwise reasonably requested by the party making such
changes. Notwithstanding anything else in this Agreement to the contrary,
Osteotech will review CTS’s SOPs and inform CTS if the SOPs are deficient.
(f) Audit Rights. Once per calendar year, and upon reasonable prior written
notice to CTS, Osteotech, at its own expense, shall have the right to conduct a
nonfinancial audit of CTS’s facilities and records to ensure CTS’s compliance
with the terms of this Agreement, as well as with all applicable laws,
regulations and standards enumerated in above. Such applicable books and records
may be redacted by CTS to remove any and all confidential information not
required by Osteotech to perform its audit. Any such audit shall be conducted by
Osteotech so as to not interfere in any way with the normal operations of CTS.
CTS will consider all reasonable actions recommended by Osteotech to correct any
deficiencies, other than a breach of this Agreement, identified in any of such
audits that are agreed to by CTS. If CTS decides not to implement any
recommended actions, Osteotech’s sole remedy for CTS’s decision not to implement
such recommended actions shall be termination of this Agreement.

 

5



--------------------------------------------------------------------------------



 



(g) Certificate of Donor Eligibility. Concurrent with or preceding each delivery
to Osteotech, CTS shall provide Osteotech with a copy of the serological test
results, pre-processing culture results, and a Certificate of Donor Eligibility
with each unit of Whole Donor Tissue that is delivered to Osteotech. Concurrent
with or preceding each delivery to Osteotech of a unit of Cortical Shafts or
Fascia, CTS shall provide Osteotech with a copy of the serological test results,
pre-processing culture results, a Certificate of Donor Eligibility, and the
microbiological results from an in-process swab or tissue sample. Such
Certificate of Donor Eligibility, in a form acceptable to both CTS and
Osteotech, shall be signed by CTS’s Medical Director. Osteotech shall review the
eligibility of each such donor for release to processing by Osteotech, utilizing
the serological test results and the Certificate of Donor Eligibility provided
by CTS.
1.2 Processing Responsibilities and Distribution Rights of Osteotech
1.2.1. General Undertaking. Processing and packaging of CTS Recovered Tissue
received and accepted by Osteotech pursuant to this Agreement into then
currently available finished units of Tissue shall be conducted by Osteotech.
Osteotech hereby agrees and acknowledges that the Tissue provided by CTS will
require further Processing by Osteotech prior to the Tissue being ready for
transplant, including, but not limited to, making smaller grafts from the Tissue
provided.
(a) Osteotech shall promote and distribute all finished Tissue forms processed
from Tissue delivered to Osteotech by CTS hereunder to End-Users as determined
solely by Osteotech. Osteotech shall distribute such Tissue and related products
and shall be entitled to charge End-Users fees for Osteotech’s Tissue
Processing, distribution and education services as determined by Osteotech in
accordance with all applicable laws and regulations.
(b) Osteotech shall be entitled to use Tissue provided to it by CTS for research
and development purposes if the informed consent signed at the time such Tissue
was recovered allows such Tissue to be used for medical research and development
purposes.
(c) Osteotech represents and warrants that it will comply with all
(i) applicable laws, regulations, and guidelines of the FDA; (ii) applicable
standards and guidelines promulgated by the AATB; (iii) applicable laws and
regulations of other U.S. federal, state and local government agencies with
jurisdiction over the recovery and distribution of human musculoskeletal tissue;
(iv) applicable laws and regulations where such CTS Recovered Tissue delivered
to Osteotech hereunder is Processed by Osteotech;; and (v) Osteotech’s standards
for Recovered Tissue, to the extent applicable to CTS Recovered Tissue, as
specified in Osteotech’s SOPs, as such standards may be amended from time to
time by Osteotech and as provided to CTS within a reasonable amount of time in
advance of their effectiveness (notwithstanding the written consent requirement
of Section 13, below).

 

6



--------------------------------------------------------------------------------



 



2. STORAGE, SHIPPING, REGULATORY COMPLIANCE AND LABELING
2.1 Possession and Storage of Tissue
(a) CTS Recovered Tissue delivered by CTS to Osteotech for Processing and any
finished units or other byproducts derived from such Tissue shall be held by
Osteotech in the public trust at all times until distributed by Osteotech.
Neither CTS nor Osteotech shall have any ownership or other property right in
any such Tissue, finished units or other by-products and shall not allow any
third party to obtain any such right (whether in the nature of a lien, security
interest, encumbrance, or otherwise). Neither CTS nor Osteotech shall sell,
trade, or otherwise dispose of or imply that it is selling, trading or otherwise
disposing of, banked human tissue, provided, that this shall not prohibit
Osteotech from: (i) distributing Processed or unprocessed Tissue or marketing
its Processing techniques and other services; (ii) utilizing Tissue for medical
research and development purposes; and (iii) properly disposing of Tissue that
does not meet quality assurance standards or regulatory requirements, in
compliance with applicable laws.
(b) Specifications for all Tissue products to be Processed and distributed by
Osteotech, from CTS Recovered Tissue, will be developed by Osteotech.
(c) CTS, at its sole expense, will provide storage for all Tissue donors
recovered for Osteotech, pending shipment to Osteotech.
(d) Osteotech shall pay all shipping costs associated with delivery by CTS to
Osteotech from any of the CTS locations. CTS shall pay all shipping costs
associated with Tissue rejected in accordance with Section 1.1.1(b) or 1.1.2(g).
Each party will designate the carrier for shipments originating from their
respective locations and will ship in validated, temperature-controlled shipping
containers. Risk of loss of the Recovered Tissue shall pass to Osteotech upon
receipt of shipment from CTS’s facility(s) and risk of loss of the Recovered
Tissue that is being returned by Osteotech to CTS shall pass to CTS upon receipt
of shipments from Osteotech’s facility(s).
2.2 Certain Joint Compliance Responsibilities
(a) CTS shall comply with applicable laws, regulations and guidelines as
required under Section 1. Osteotech shall comply with applicable laws
regulations and guidelines as required under Section 1. Where the parties’
compliance responsibilities overlap, or where otherwise necessary and
appropriate, each party shall use commercially reasonable efforts to cooperate
with and assist the other party in such other party’s regulatory compliance
activities.
(b) If either party becomes aware of anything that materially affects the
eligibility assessment of a donor, compliance with Recovery Standards, or
problems with Processing, it shall promptly notify the other party thereof in
writing.
(c) In the event the FDA, any other applicable regulatory agency, or the AATB
implements new or additional regulations applicable to Tissue, Osteotech and CTS
shall each implement such changes to its SOPs as are necessary to comply with
such regulations. In the event that either party has failed to or is unable to
implement such changes in respect of Tissue by the effective date of such
changes, the other party shall have the remedy set forth in Section 6.

 

7



--------------------------------------------------------------------------------



 



2.3 Regulatory Issues
(a) Osteotech will handle all complaints with respect to any Tissue distributed
to End-Users hereunder. Any issues arising under such complaints relevant to
initial processing or eligibility will be forwarded to CTS for response, with
both parties cooperating in an attempt to resolve any such complaints in a
timely manner.
(b) Osteotech will address all recalls, deviations, adverse reactions, and the
like, with the costs of recall or any corrective action to be borne by the party
responsible for the error or failure causing such recall.
(c) Osteotech, at its sole expense, will address all regulatory requirements
regarding processed Tissue, with CTS providing reasonable assistance or
information necessary for Osteotech to do so effectively and in a timely manner.
(d) CTS will promptly provide Osteotech with a list of all testing laboratories
used for serological and microbiological testing, copies of applicable tissue
bank registrations and certifications, and a list of any tissue recovery
organizations utilized by it other than CTS itself or its staff, and will notify
Osteotech promptly of any changes thereto.
2.4 Labeling
(a) Individual packages of finished units of CTS Recovered Tissue Processed by
Osteotech will bear a standard Osteotech bone product label that contains the
product name and identity code, donor number, and expiration date, and to the
extent required by applicable laws or regulations, a statement that such Tissue
was recovered by CTS. The label shall also indicate that such Tissue was
Processed and distributed by Osteotech.
2.5 Indemnification
(a) Osteotech agrees to defend, hold harmless, and indemnify CTS against any
damages, litigation costs (including, without limitation, reasonable attorney
fees and costs), losses, obligations, liabilities, claims, actions or causes of
action sustained or suffered by CTS arising from: (i) a breach of Osteotech’s
obligations hereunder; or (ii) a defect in any finished unit of CTS Recovered
Tissue processed by Osteotech to the extent such defect results from an error or
omission by Osteotech (including any employee or agent of Osteotech or other
person to whom Osteotech has delegated any Processing or Processing related
activities hereunder), or from a failure of workmanship by Osteotech.
(b) CTS agrees to defend, hold harmless, and indemnify Osteotech against any
damages, litigation costs (including, without limitation, reasonable attorney
fees and costs), losses, obligations, liabilities, claims, actions or causes of
action sustained or suffered by Osteotech arising from (i) a breach of CTS’s
obligations hereunder; (ii) a defect in any finished unit of CTS Recovered
Tissue processed by Osteotech to the extent such defect results from an error or
omission by CTS (including any employee or agent of CTS or other person to whom
CTS has delegated any Tissue Recovery related activities hereunder), in
connection with CTS’s Tissue recovery activities, including without limitation
any testing performed by or at the direction of CTS; or (iii) any donor
eligibility determination made by CTS (including any employee or agent of CTS or
other person to whom CTS has delegated any donor eligibility determination
responsibility).

 

8



--------------------------------------------------------------------------------



 



(c) For purposes of Section 2.5(a) above, Osteotech shall be the “indemnifying
party” and CTS shall be the “indemnified party,” and for the purposes of
Section 2.5(b) above CTS shall be the “indemnifying party” and Osteotech shall
be the “indemnified party”. The obligations and liabilities of the indemnifying
party hereunder with respect to claims resulting from the assertion of liability
by third parties shall be subject to the following terms and conditions:
(i) The indemnified party shall give written notice to the indemnifying party of
any assertion of liability by a third party which might give rise to a claim by
the indemnified party against the indemnifying party based on the indemnity
contained in Section 2.5(a) hereof, or Section 2.5(b) hereof, as the case may
be, stating the nature and basis of said assertion and the amount thereof, to
the extent known, within ten (10) business days after an officer of the
indemnified party learns of the claim or receives notice thereof. Failure to
give such notice within ten (10) business days may, at the indemnifying party’s
option, result in a reduction in any subsequent indemnification payment by an
amount equivalent to the expenses and/or losses demonstrated to have been caused
by such delay in notification.
(ii) In the event any action, suit or proceeding is brought against the
indemnified party, with respect to which the indemnifying party may have
liability under the indemnity agreement contained in Section 2.5(a) or 2.5(b)
hereof, as the case may be, the action, suit or proceeding shall, upon the
written agreement of the indemnifying party that it is obligated to indemnify
under the indemnity agreement contained in Section 2.5(a) or 2.5(b) hereof, as
the case may be, be defended (including all proceedings on appeal or for review
which counsel for the defendant shall deem appropriate) by the indemnifying
party. The indemnified party shall have the right to be represented by advisory
counsel and accountants, at its own expense, and shall be kept fully informed of
such action, suit or proceeding at all stages thereof, whether or not it is so
represented. The indemnifying party shall make available to the indemnified
party and its attorneys and accountants all books and records of the
indemnifying party relating to such proceedings or litigation. The parties will
render to each other such assistance as they may reasonably require in order to
ensure the proper and adequate defense of any such action, suit or proceeding.
(iii) Settlements by Indemnifying Party. The indemnifying party shall not make
any settlement of any claims without the written consent of the indemnified
party, which consent shall not be unreasonably withheld or delayed.

 

9



--------------------------------------------------------------------------------



 



(iv) Settlements by Indemnified Party. The indemnified party shall not make any
settlement of any claims without the written consent of the indemnifying party,
which consent shall not be unreasonably withheld or delayed.
(d) The provisions of this Section 2.5 shall survive termination of this
Agreement.
3. RECORDS AND REPORTS
(a) CTS will obtain and maintain complete and accurate records as required of
CTS by the Recovery Standards (including without limitation donor medical and
behavioral history, donor life style information, and, if applicable, serology
and microbiological testing). CTS will retain such records for the time periods
required by the Recovery Standards. Such records shall be available to
Osteotech, only to the extent required by the Recovery Standards, during normal
business hours upon reasonable advance notice at Osteotech’s expense.
(b) Each of Osteotech and CTS shall maintain an SOP which will set forth
procedures pursuant to which it will provide information to regulatory
authorities as may be required by applicable laws and regulations. Such SOP will
specify the contact person at each of Osteotech and CTS who will be responsible
for providing such information and interacting with such regulatory authorities.
(c) Osteotech shall maintain complete and accurate records concerning CTS
Recovered Tissue received by Osteotech. Osteotech shall retain such records for
the time periods required by the Recovery Standards. Such records shall be
available to CTS, only to the extent required by the Recovery Standards, during
normal business hours upon reasonable advance notice at CTS’s expense.
(d) Osteotech shall ensure that all information pertaining to CTS will be
disclosed only to those Osteotech personnel with a need-to-know who have signed
Osteotech’s standard confidentiality agreement.
(e) Osteotech shall notify CTS prior to the release of any CTS donor identifying
information, such as the donor identifying number, where such release is legally
required by a regulatory or governmental agency or court or administrative order
or subpoena. The provisions of this Section 3(e) shall survive termination of
this Agreement.
(f) Osteotech will arrange with CTS to hold quarterly meetings to discuss issues
related to this Agreement. At these meetings the following information with
respect to CTS Recovered Tissue will be discussed, along with any other relevant
information: Recovery Standards, compliance with the Tissue Specifications and
performance by both parties required pursuant to Section 1.

 

10



--------------------------------------------------------------------------------



 



4. CONFIDENTIALITY AND CERTAIN OTHER COVENANTS
4.1 Non-Disclosure of Confidential Information
(a) For purposes of this Agreement, “Confidential Information” means all general
and specific knowledge, experience and information that is confidential and of
value to CTS or to Osteotech, including without limitation formulations,
designs, products, processes, supplies, methods of manufacture or processing,
SOPs, cost data, master files, the nature of research and/or development
projects, as well as data relating thereto, marketing or business plans, donor
data, profiles, or information, and financial data. It shall also mean any
information disclosed to either party by any third party which either CTS or
Osteotech is obligated to treat as confidential or proprietary.
(b) Both parties agree that they will not, at any time, without the express
written agreement of the other party, or except as expressly permitted by this
Agreement, disclose to any other person or use any Confidential Information of
the other party, except for the purposes of performing this Agreement or any
successor agreement or as may be required by law, governmental regulation, or
court order. Information shall not be considered to be Confidential Information
of a party if it can be established that: (i) such information was in the
possession of the other party prior to disclosure to such other party by the
party claiming that it is Confidential Information and such information is not
otherwise subject to a confidentiality agreement, (ii) such information is then
part of the public domain and became so without the breach of this or any other
confidentiality agreement by such other party or any of its affiliates, or
(iii) such information is developed independently by such other party or becomes
known to or acquired by such other party by means other than as a result of a
breach of a confidentiality agreement with or any fiduciary obligation to the
other party.
(c) CTS and Osteotech will hold in confidence, and each agree to take
commercially reasonable steps to cause its employees, consultants or others
granted access to such Confidential Information to hold in confidence, all
information identified as Confidential Information consistent with the
obligations of CTS and Osteotech under this Section 4.1.
(d) CTS and Osteotech each recognize that violation in any material respect of
any provision of this Section 4.1 may cause irreparable injuries to Osteotech or
CTS and agree that CTS or Osteotech shall be entitled to preliminary and final
injunctive relief against such violation. Such injunctive relief shall be in
addition to, and in no way in limitation of, any and all remedies or rights
which CTS or Osteotech shall have at law or in equity for the enforcement of the
provisions of this Section 4.1. In addition, CTS and Osteotech agree that the
party responsible for the breach of confidentiality shall be responsible for all
legal fees and other costs and expenses incurred in the successful enforcement
of the non-breaching party’s rights and remedies under this Section 4.1. The
provision of this Section 4.1 shall survive the termination of this Agreement in
accordance with its terms.
4.2 Certain Representations and Warranties.
(a) Each of Osteotech and CTS represents and warrants to the other that (i) its
execution of this Agreement and the performance of its obligations hereunder
will not conflict with or result in the breach of or default under any other
agreement to which it is subject or by which it is bound, (ii) it will, in the
performance of its obligations hereunder, comply with all applicable laws,
rules, and regulations, (iii) its performance of its obligations hereunder will
not violate or infringe the intellectual property rights of any third party, and
(iv) it has all the rights and licenses necessary to perform its obligations
hereunder without violating or infringing such rights.

 

11



--------------------------------------------------------------------------------



 



4.3 AATB Accreditation.
(a) CTS and Osteotech will maintain (a) AATB accreditation as tissue banks and
(b) FDA tissue bank registration.
5. TERM OF AGREEMENT
This Agreement shall become effective as of its Effective Date, and its initial
term shall continue until December 31, 2019, unless terminated earlier in
accordance with the provisions hereof. This Agreement shall automatically renew
for an additional five (5) year term on January 1, 2020, unless either party
provides the other with written notice of its intention not to renew this
Agreement by July 1, 2019. Thereafter, this Agreement shall automatically renew
for successive two (2) year renewal terms, unless either party notifies the
other party in writing of its intention not to renew the Agreement no later than
one hundred and eighty (180) days prior to the end of the then current renewal
term.
6. TERMINATION
This Agreement may be terminated only as provided in Section 2.2(c), this
Section 6, or Section 7(c). Pursuant to this Section 6, either party may
terminate this Agreement at any time upon:
(a) The material breach by the other party of any of its material obligations
under this Agreement, if such material breach is not cured within thirty
(30) days after written notice thereof is given by the non-breaching party to
the breaching party; or
(b) An adjudication of the other party as bankrupt or insolvent; or the
admission in writing by such other party of its inability to pay its debts as
they mature; or an assignment by such other party for the benefit of its
creditors; or such other party applying for or consenting to the appointment of
a receiver, trustee or similar officer for its assets; or the appointment of a
receiver, trustee or similar officer for such other party’s assets without the
application or consent of such other party, if such appointment shall continue
undischarged for a period of ninety (90) days; or such other party instituting
(by petition, application, answer, consent or otherwise) any bankruptcy,
insolvency arrangement or similar proceeding relating to it under the laws of
any jurisdiction; or the institution of any bankruptcy, insolvency arrangement
or similar proceeding relating to such other party, if such proceeding shall
remain undismissed for a period of ninety (90) days; or the issuance or levy of
any judgment, writ, warrant of attachment or execution or similar process
against a substantial part of the property or assets of such other party, if
such judgment, writ, warrant of attachment or execution or similar process shall
not be released, vacated or fully bonded within ninety (90) days after its issue
or levy.
(c) CTS may terminate this Agreement at any time upon thirty (30) days’ prior
written notice to Osteotech if the FDA or any applicable regulatory agency has
made the final determination described in Section 2.2(c) to the extent such
provisions are applicable to Osteotech. Osteotech may terminate this Agreement
at any time upon thirty (30) days’ prior written notice to CTS if the FDA or any
applicable regulatory agency has made the final determination described in
Section 2.2(c) to the extent such provisions are applicable to CTS.

 

12



--------------------------------------------------------------------------------



 



7. INSURANCE
(a) Osteotech shall obtain and maintain in force during the term of this
Agreement product liability insurance coverage, under a policy or policies with
minimum limits of $2,500,000 and no more than a $500,000 deductible per claim,
on a claims made or occurrence basis. Osteotech shall immediately notify CTS if
coverage is cancelled. Upon execution of this Agreement, Osteotech shall provide
CTS with a certificate or certificates of insurance suitable to CTS which
state(s) that the above required coverage is in full force and effect and that
the insurance carrier will provide not less than thirty (30) days prior written
notice of cancellation or material changes to the policy or policies to both the
insured party and the party to whom such certificate is issued. Maintenance of
such insurance shall not relieve Osteotech of any liability under this
Agreement.
(b) CTS shall obtain and maintain in force during the term of this Agreement
professional liability insurance coverage, under a policy or policies with
minimum limits of $2,500,000 and no more than a $500,000 deductible per claim,
on a claims made or occurrence basis. CTS shall immediately notify Osteotech if
coverage is cancelled. Upon execution of this Agreement, CTS shall provide
Osteotech with a certificate or certificates of insurance suitable to Osteotech
which state(s) that the above required coverage is in full force and effect and
that the insurance carrier will provide not less than thirty (30) days prior
written notice of cancellation or material changes to the policy or policies to
both the insured party and the party to whom such certificate is issued.
Maintenance of such insurance shall not relieve CTS of any liability under this
Agreement.
(c) The parties acknowledge the difficulty in providing in this Agreement for
all possible future developments relating to the availability and cost of the
required insurance policies. Should a party discover during the term of this
Agreement that meeting the insurance requirements of this Section 7, including
but not limited to the minimum limits or maximum deductibles, is in its
estimation commercially prohibitive, it shall give written notice to the other
party. Key executives from each party shall arrange to meet within 30 days of
receipt of the notice to determine if different insurance coverage is
acceptable. The party not requesting a change in insurance coverage shall have
the right to give notice to terminate this Agreement immediately upon the latter
to occur of (i) the expiration of the aforementioned thirty (30) day period if
the notifying party had participated in negotiations in good faith and still the
parties have failed to come to a mutually agreeable resolution, and (ii) the
date upon which the party receiving the notice of termination actually fails to
satisfy all of the applicable insurance requirements set forth in this
Agreement.
8. FORCE MAJEURE
Neither party shall be responsible to the other for nonperformance or delayed
performance of the terms and conditions hereof due to acts of God, acts of
government, wars, riots, accidents and transportation, fuel or material
shortages, or other causes (except strikes), in the nature of force majeure.

 

13



--------------------------------------------------------------------------------



 



9. BINDING AGREEMENT; ASSIGNMENT
This Agreement shall be binding upon and inure to the benefit of the parties and
their successors and assigns, in whatever form they may take. Specifically, upon
the sale of all or substantially all of a party’s assets, the purchaser of such
assets shall be bound by this Agreement. Notwithstanding the prior two
sentences, however, in the event Osteotech ** during the term of this Agreement,
or during any renewal period, CTS shall have the immediate right to terminate
its obligation under this Agreement to supply: (i) Whole Donors and/or
(ii) Cortical Shafts and Fascia (see Exhibit A); provided, however, that if CTS
does not exercise its right in such event to terminate its obligation under this
Agreement to supply Whole Donors and Cortical Shafts and Fascia, then all of
CTS’s other obligations under this Agreement shall remain in full force and
effect. Osteotech and CTS and their respective subsidiaries, as applicable,
shall be subject to and bound by the terms and conditions of this Agreement to
the extent they are engaged in the recovery and distribution or Processing of
Tissue, as the case may be. Other than as provided in this Section 9, this
Agreement shall not be assigned or transferred in whole or in part by either
party without the written consent of the other party and any purported
assignment without the express written consent of the other party is void.
10. NAME, EMBLEM, PACKAGING, TECHNOLOGY AND TRADEMARK
(a) Except to the extent Osteotech indicates in any literature, including
without limitation promotional materials, that CTS recovers Tissue Processed by
Osteotech, that CTS has provided particular Tissue to Osteotech and that CTS has
determined its medical eligibility, without the prior written consent of CTS,
Osteotech shall have no right to use the name, trademark or emblem of CTS in
connection with its Processing or distribution activities or to use the name,
trademark or emblem of CTS for any other purposes; provided, however, Osteotech
may disclose CTS’s name as may be required by law, government regulation, or
court order.
(b) CTS shall not have the right to use any trademark or emblem of Osteotech,
including the name Osteotech, without the prior written consent of Osteotech;
provided, however, CTS may disclose Osteotech’s name as may be required by law,
government regulation, or court order.
(c) Nothing in this Agreement shall be interpreted to convey to CTS any
trademark, patent, or proprietary technology owned by Osteotech, and nothing in
this Agreement shall be interpreted to convey to Osteotech any trademark,
patent, or proprietary technology owned by CTS.

 

14



--------------------------------------------------------------------------------



 



11. NOTICES
All notices and other communications provided for hereunder shall be in writing
and shall be mailed by certified mail, return receipt requested, telecopied,
with a copy sent promptly thereafter by U.S. mail, or delivered by hand or
overnight delivery, as follows.

         
 
  If to CTS:   Chief Executive Officer
 
      COMMUNITY BLOOD CENTER d/b/a/
COMMUNITY TISSUE SERVICES
349 South Main Street
Dayton, Ohio 45402-2715
 
       
 
      Telecopy No. (937) 461-9217
 
       
 
  If to Osteotech:   Chief Executive Officer
 
      Osteotech, Inc.
51 James Way
Eatontown, New Jersey 07724
Telecopy No. (732) 935-0626

or such other person or address as either party may designate by written notice
to the other party complying as to delivery with the terms of this Section 11.
All such notices and other communications shall be effective (i) if mailed by
certified or registered mail, when received as indicated by the return receipt,
(ii) if telecopied, when transmitted, as indicated by the facsimile transmission
report, provided same is on a business day in the U.S. (excludes weekends and
federal holidays) and, if not, on the next business day, or (iii) if delivered,
upon delivery, provided same is on a business day and, if not, on the next
business day.
12. ENTIRE AGREEMENT
Except as provided below in this Section 12, this Agreement and the Exhibits
thereto set forth the entire Agreement between the parties; and any prior
agreements, promises, negotiations, or representations, either oral or written,
relating to the subject matter of this Agreement not expressly set forth in this
Agreement are of no force or effect. This Agreement supersedes and replaces the
parties’ March 1, 2006, Tissue Recovery Agreement, as modified by the
February 14, 2007, First Amendment, the March 14, 2007, Second and Third
Amendments, the June 1, 2007, Fourth Amendment, and the April 23, 2008, Fifth
Amendment, each of which is hereby terminated. NOTWITHSTANDING the above, the
parties’ January 16, 2009, Sixth Amendment, and only those provisions of the
parties’ March 1, 2006, Tissue Recovery Agreement as are necessary to give
meaning and effect to the terms of the Sixth Amendment, will continue in full
force and effect, as set forth in that Sixth Amendment. This Agreement may be
executed in counterparts, both of which together shall constitute a single
agreement.
13. MODIFICATION
This Agreement, or any part or section of it, may not be amended or modified
except by the written consent of both parties to the Agreement.
14. APPLICABLE LAW
This Agreement shall be construed in accordance with the laws of the State of
Delaware, without giving effect to any conflict of laws principles.

 

15



--------------------------------------------------------------------------------



 



15. WAIVER
Waiver or breach of any provision of this Agreement shall not be deemed a waiver
of any other breach of the same or a different provision of this Agreement.
16. INDEPENDENT CONTRACTORS
CTS is providing its services hereunder as an independent contractor. Nothing
herein shall create any affiliation, partnership or joint venture between the
parties hereto, or any employer/employee relationship.
17. SEVERABILITY
The provisions of this Agreement shall be severable, and if a court of competent
jurisdiction holds any provisions of this Agreement to be in violation of any
applicable law, the remaining provisions shall nevertheless remain in full force
and effect.
18. DISPUTE RESOLUTION
Osteotech and CTS will arrange, as mutually agreed, to hold regular meetings to
discuss issues that may arise under this Agreement. If a dispute arises between
the parties under this Agreement, CTS and Osteotech will first attempt to
negotiate a resolution within thirty (30) days of notice of such dispute. If the
parties do not resolve their difference, then any action brought by either party
hereto shall be brought only in the appropriate court in the State of Delaware.
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized officers as of the date first written above.

            COMMUNITY BLOOD CENTER d/b/a/ COMMUNITY TISSUE SERVICES
      By:   /s/ Diane Wilson         Print Name:   Diane Wilson        Title:  
COO        OSTEOTECH, INC.
      By:   /s/ Sam Owusu-Akyaw         Print Name:   Sam Owusu-Akyaw       
Title:   President/CEO     

 

16



--------------------------------------------------------------------------------



 



Exhibit A
Specifications for Donor Tissue
Minimum Tissues per Whole Donor
Each donor, in any calendar month, shall include the following:
**
Additional Tissue desired by Osteotech, if procured by, and available from, CTS:
**
CTS shall supply these Additional Tissues to Osteotech in quantities that are
generally equal to the average number of these same tissues as are recovered
from donors and retained by CTS during the term of this Agreement.
Tissue packaging must include three intact layers, with donor and tissue
identified on outer and inner layer of packaging, and packaging configuration
must be acceptable to both CTS and Osteotech.

 

17



--------------------------------------------------------------------------------



 



Group “A” Donors Gender and Age
**
Group “B” Donors Gender and Age
**
Specifications for Cortical Shafts
**
Cortical Bone Tissue
**
Additional tissues if procured and available:
**
Any other cortical shafts
CTS shall supply these Additional Tissues to Osteotech in quantities that are
generally equal to the average number of these same tissues as are recovered
from donors and retained by CTS during the term of this Agreement.

 

18



--------------------------------------------------------------------------------



 



Tissues should be supplied in a clean and debrided manner. Tissue color shall
range from shades of tan to shades of pink. The microbiological results from a
swab of the surface of the tissue or tissue sample should be supplied as
representative of the final processing at CTS. Any processing or cleaning of
tissue must not involve treatment of tissue with iodine, hydrogen peroxide,
Allowash™, or irradiation. Processing or cleaning must only be done with sterile
water.
Tissue packaging must include three intact layers, with donor and tissue
identified on outer and inner layer of packaging, and packaging configuration
must be acceptable to both CTS and Osteotech.
Specifications for Fascia
Tensor fascia lata, covering left and right femur, as rectangular shaped as
possible.
Tissues should be supplied in a clean manner with extraneous fat and muscle
removed. Tissue color shall range from shades of tan to shades of pink. The
microbiological results from a swab of the surface of the tissue or tissue
sample should be supplied as representative of the final processing at CTS. Any
processing or cleaning of tissue must not involve treatment of tissue with
iodine, hydrogen peroxide, Allowash™, or irradiation. Processing or cleaning
must only be done with sterile water.
Tissue packaging must include three intact layers, with donor and tissue
identified on outer and inner layer of packaging, and packaging configuration
must be acceptable to both CTS and Osteotech. Fascia should be individually
rolled and must be packaged separately from cortical shaft tissue.

 

19



--------------------------------------------------------------------------------



 



Exhibit B
Standard Tissue Reimbursement Fee Schedule
I. Whole Donors
Group “A”: ** per Donor
Group “B”: ** per Donor
II. Cortical Shafts
**
III. Fascia
**
Pricing on above is inclusive of all costs to procure, qualify, and store the
Donor Tissue prior to transport to Osteotech.
Alternative Tissue Reimbursement Fee Schedule
I. Whole Donors
Group “A”: ** per Donor
Group “B”: ** per Donor
II. Cortical Shafts
**
III. Fascia
**
Pricing on above is inclusive of all costs to procure, qualify, and store the
Donor Tissue prior to transport to Osteotech.

 

20